t c memo united_states tax_court linda m weiler a k a linda m krupnick petitioner v commissioner of internal revenue respondent robert j weiler petitioner v commissioner of internal revenue respondent docket nos filed date linda m weiler pro_se robert j weiler pro_se steven m roth for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in and an dollar_figure penalty pursuant to sec_6662 a on unless otherwise indicated all section references are to continued petitioners’ federal income taxes respondent also determined that neither petitioner qualified for relief from joint_and_several_liability pursuant to sec_6015 c or f after concessions the issue for decision is each petitioner’s entitlement to relief from joint_and_several_liability pursuant to sec_6015 and c for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petitions petitioners both resided in westlake village california sometime before petitioners married petitioners filed joint income_tax returns every year they were married during the last half of and all of petitioners lived apart continued the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure petitioners concede the adjustments determined in the notice_of_deficiency respondent and petitioners have made concessions regarding petitioners’ entitlement to relief pursuant to sec_6015 and c for purposes of clarity those concessions are discussed infra in their petitions petitioners sought relief pursuant to sec_6015 and c accordingly sec_6015 is not in issue as of the time of trial linda m weiler ms weiler had been in the aerobics and fitness business for approximately years during ms weiler was an aerobics and fitness instructor ms weiler worked several jobs at the westlake sporthouse sporthouse --some were as an employee others were as an independent_contractor during ms weiler received dollar_figure of income from sporthouse sporthouse reported dollar_figure of ms weiler’s income on a form_w-2 wage and tax statement and dollar_figure on a form 1099-misc miscellaneous income during ms weiler also worked at other gyms teaching classes in early when he was assembling the information to have their joint federal_income_tax return return prepared robert j weiler mr weiler asked ms weiler for the information she had regarding her income and expenses ms weiler gave mr weiler her forms w-2 from fitness ‘90 and sporthouse ms weiler did not give mr weiler the form_1099 from sporthouse in prior years ms weiler had given mr weiler all of her forms w-2 and forms and the income on those forms was reported on their tax returns ms weiler also indicated to mr weiler that she had dollar_figure of income from private lessons ms weiler gave mr weiler documents associated with the expenses_incurred in connection with her aerobic and fitness business ragnar storm-larsen mr weiler’s accountant prepared the return mr weiler listed his occupation as outside sales and ms weiler listed her occupation as self employed both petitioners signed the return on the return petitioners reported their form_w-2 income on schedule c profit or loss from business petitioners claimed a dollar_figure loss associated with an aerobic and fitness business mr weiler’s name and social_security_number were on the schedule c the loss was made up of dollar_figure in gross_receipts and dollar_figure of total expenses petitioners on schedule a itemized_deductions claimed dollar_figure of unreimbursed employee_expenses related to mr weiler’s business petitioners did not report any self-employment_tax due or claim a self-employment_tax deduction petitioners reported dollar_figure of alternative_minimum_tax due petitioners did not report the dollar_figure of form_1099 income paid to ms weiler by sporthouse in early ms weiler was aware of the form_1099 before the audit of their tax_year in mr weiler was unaware of ms weiler’s dollar_figure of additional income from sporthouse around the time of the audit ms weiler stated to mr weiler that she had forgotten to tell him about it ms weiler never took any steps to amend the mr weiler was not engaged in an aerobic and fitness business in return to include the form_1099 income she received from sporthouse on date petitioners’ divorce became final respondent mailed each petitioner a notice_of_deficiency for and a notice_of_determination concerning relief from joint_and_several_liability under sec_6015 notice_of_determination in the notice_of_deficiency respondent determined the following adjustments disallowance of a dollar_figure schedule c loss of mr weiler an increase of dollar_figure in schedule c gross_receipts of ms weiler allowance of dollar_figure in schedule c expenses for ms weiler an increase of dollar_figure in self- employment_tax allowance of a dollar_figure deduction for self- employment_tax disallowance of dollar_figure in itemized_deductions unreimbursed employee_expenses of mr weiler an increase of dollar_figure in alternative_minimum_tax and an dollar_figure sec_6662 penalty in the notice_of_determination respondent determined that neither petitioner qualified for relief from joint_and_several_liability pursuant to sec_6015 c or f for opinion this is a messy and somewhat convoluted case essentially however the case boils down to the following mr weiler seeks relief pursuant to sec_6015 and c from the items in the notice_of_deficiency attributable or allocable to ms weiler mr weiler seeks relief from the penalties and interest on the items in the notice_of_deficiency attributable or allocable to himself and ms weiler seeks relief pursuant to sec_6015 and c from all the items in the notice_of_deficiency in general spouses filing joint federal_income_tax returns are jointly and severally liable for all taxes due sec_6013 under certain circumstances however sec_6015 provides relief from this general_rule at trial respondent initially claimed that neither petitioner was entitled to relief pursuant to sec_6015 but conceded that each petitioner was entitled to relief from liability associated with certain items pursuant to sec_6015 after initial statements by both petitioners however respondent withdrew his concession that petitioners were entitled to relief pursuant to sec_6015 respondent stated that he wished to hear the testimony of petitioners before conceding that petitioners were entitled to relief pursuant to sec_6015 a additional schedule c income of dollar_figure respondent increased petitioners’ schedule c income by dollar_figure respondent recharacterized the schedule c income a sec_5 at trial respondent noted that the dollar_figure in gross_receipts reported on schedule c of the return is not an continued ms weiler’s income instead of mr weiler’s income accordingly respondent disallowed the schedule c loss to mr weiler and allowed in full to ms weiler the expenses claimed on the schedule c altogether the dollar_figure adjustment the dollar_figure adjustment is attributable and allocable to ms weiler respondent concedes and we agree that mr weiler is relieved from liability for tax and penalties attributable or allocable to the dollar_figure adjustment sec_6015 and c we note that the term tax in sec_6015 and is not limited to any particular type of tax or portion of the internal_revenue_code however to be an understatement_of_tax it has to be a tax required to be shown on the tax_return sec_6015 sec_6662 alternative_minimum_tax and self- employment_tax are reported on form_1040 u s individual_income_tax_return additionally sec_6015 provides relief from liability for a deficiency alternative_minimum_tax and self-employment_tax are income taxes imposed by subtitle a sec_55 sec_1401 accordingly alternative_minimum_tax and self-employment_tax are types of tax included in the definition of a deficiency sec_5 continued adjustment determined in the notice_of_deficiency petitioners agree that this dollar_figure is not in dispute ms weiler does not dispute that she earned the dollar_figure of gross_receipts reported on the return in addition to the dollar_figure listed on the form_1099 from sporthouse a see also sec_6015 discussing sec_55 with regard to the allocation of a deficiency for purposes of sec_6015 therefore we conclude that mr weiler is relieved from liability for the income sec_1 tax self-employment_tax and alternative_minimum_tax attributable or allocable to the dollar_figure adjustment respondent’s concession however does not address whether mr weiler is relieved from the interest attributable or allocable to the dollar_figure adjustment sec_6015 clearly provides relief from liability for interest attributable to an understatement from which the taxpayer is entitled to relief pursuant to sec_6015 accordingly we conclude that mr weiler is relieved from liability for the interest attributable to the dollar_figure adjustment ms weiler also seeks relief pursuant to sec_6015 and c from liability for tax penalties interest and other_amounts attributable or allocable to the dollar_figure adjustment we conclude that ms weiler is not relieved from liability for tax penalties interest and other_amounts attributable or allocable to the dollar_figure adjustment because it was her income sec the senate report discussing the allocation rule in sec_6015 states in general apportionment of items of income are expected to follow the source of the income business income is allocated in the same proportion as the ownership of the business that produces the income s rept pincite 1998_3_cb_537 the continued b c and d hopkins v commissioner t c ___ b disallowed schedule a deductions of dollar_figure respondent also increased petitioners’ income by dollar_figure associated with the disallowance of some of mr weiler’s unreimbursed employee_expenses the dollar_figure adjustment the dollar_figure adjustment is attributable and allocable to mr weiler respondent concedes and we agree that ms weiler is relieved from liability for tax including alternative_minimum_tax and penalties attributable or allocable to the dollar_figure adjustment sec_6015 and c respondent’s concession again does not address whether ms weiler is relieved from the interest attributable or allocable to the dollar_figure adjustment for the reasons stated supra we conclude that ms weiler is relieved from liability for the interest attributable to the dollar_figure adjustment mr weiler seeks to be relieved from the penalties and interest associated with the dollar_figure adjustment we conclude continued business that produced the dollar_figure adjustment was ms weiler’s accordingly the income associated with this business is allocable to her mr weiler concedes that he owes the money associated with the disallowance of some of his unreimbursed employee_expenses we construe this concession to mean that mr weiler agrees that he is liable for the taxes attributable or allocable to the dollar_figure adjustment we note that the exception contained continued that mr weiler is not relieved from liability for penalties and interest attributable or allocable to the dollar_figure adjustment because it resulted from the disallowance of his expenses sec_6015 c and d hopkins v commissioner supra c underlying liability for the penalty and interest abatement in the stipulation of facts mr weiler conceded the adjustments determined in the notice_of_deficiency therefore we do not construe his request that the penalty be waived to be a challenge to the merits of his underlying liability for the penalty accordingly this is not in issue mr weiler’s contention that the interest attributable to the dollar_figure adjustment should be abated is broad enough to be considered a request for interest abatement pursuant to sec_6404 the concession in the stipulation of facts regarding the adjustments determined in the notice_of_deficiency can be read as not including the issue of interest abatement for the sake of completeness we shall address this issue the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by congress 85_tc_527 the question of continued in sec_6015 does not apply because mr weiler had sufficient income to offset the disallowed deduction see hopkins v commissioner t c ___ the court’s jurisdiction is fundamental and must be addressed when raised by a party or on the court’s own motion id pincite consistent with sec_6404 the court’s jurisdiction over interest abatement cases depends on a valid notice of final_determination and a timely filed petition for review see rule b 113_tc_132 but cf 115_tc_329 the court does not have jurisdiction to decide whether the commissioner’s failure to abate interest under sec_6404 constitutes an abuse_of_discretion unless or until the commissioner has made a final_determination not to abate interest 110_tc_20 sigel v commissioner tcmemo_2001_138 the record does not indicate that mr weiler submitted a request for interest abatement or that respondent made a final_determination denying a request for interest abatement accordingly we conclude that the court lacks jurisdiction under sec_6404 to decide this issue this is so regardless of whether mr weiler raised this issue in a petition from the notice_of_deficiency or the notice_of_determination see 120_tc_62 in a stand alone case brought pursuant to sec_6015 our jurisdiction is limited to reviewing the commissioner’s denial of relief from an existing joint_and_several tax_liability under subsecs b c and f of sec_6015 muir v commissioner tcmemo_2000_304 n in the deficiency context consideration of a taxpayer’s request for abatement of interest is premature as there has been no assessment of interest affd continued d rule computation where we file or state our opinion we may withhold entry of decision for the purpose of permitting the parties to submit computations pursuant to our determination of the issues showing the correct amount of deficiency liability or overpayment to be entered as the decision rules a a except as otherwise provided the other rules_of_practice and procedure to the extent pertinent are applicable to actions for the determination of relief from joint_and_several_liability pursuant to sec_6015 we recognize that the amount of relief from liability each petitioner is entitled to and therefore each petitioner’s ultimate liability may be different under sec_6015 and c we leave it to the parties to compute the amount of relief from liability each petitioner is entitled to under sec_6015 and c given the remedial nature of sec_6015 we expect that the parties will submit the computation for an entry of a decision that is most beneficial to each petitioner ie the one that relieves each petitioner from the largest total amount see 115_tc_183 affd 282_f3d_326 5th cir h conf rept pincite 1998_3_cb_747 continued 11_fedappx_701 8th cir to reflect the foregoing decisions will be entered under rule
